DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 10/01/2020 the Amendment has been received on 12/30/2020.
          Claims 1, 17 and 18 have been amended.
          Claim 19 has been newly added.
          Claims 1-19 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 8-12, filed on 12/30/2020, with respect to claims 1-19 have been fully considered and are persuasive. The appropriate claims have been substantially amendment in order to overcome the prior art rejections provided in the previous Office action.      
          Therefore, the rejections of the Claims 1-5, 13-15, 17 and 18 under 35 U.S.C. 102(a) as being anticipated by Wang et al. (US PAP 2016/0256128 A1) and the rejections of the Claims Wang et al. (US PAP 2016/0256128 A1) have been withdrawn. 
          However, Claims 1-4, 17 and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 20 and 21 of copending Application No. 16/565,496  are standing rejected. Although the claims at issue are not identical, they are not patentably distinct from each other (see explanation below).  

Double Patenting

4.           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.        Claims 1-4, 17, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 20 and 21 of copending Application No. 16/565,496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
           With respect to claims 1, 17, 18 and 19 the copending application’s claims 1 and 20-22 claim a tomosynthesis imaging apparatus, a method and a non-transitory computer-readable storage medium storing a program for operating a tomosynthesis imaging apparatus comprising: a radiation detector that detects radiation transmitted through an object and has an imaging surface capturing a projection image of the object; a radiation source having a plurality of focuses of the radiation disposed at a plurality of positions where the radiation is emitted to the imaging surface at different irradiation angles; and a control unit that controls an operation of the radiation detector and the radiation source, the control unit being configured to select one pre-imaging focus from the plurality of focuses according to selection conditions which are preset in order to prevent a concentration of load on one of the focuses, and perform tomosynthesis imaging, which captures a plurality of projection images of the object at different irradiation angles using the plurality of focuses, by adjusting at least one of a tube voltage, a tube current or an irradiation time of the tomosynthesis imaging, based on a result of pre-imaging using the selected pre-imaging focus.
        The copending application (16/565,496) claims the plurality of focuses (used for tomosynthesis imaging and one selected for pre-imaging) but fail to claim plurality of the radiation tubes (used for tomosynthesis imaging and one selected for pre-imaging). The both application disclose that the radiation source can include a plurality of radiation tubes each of which has at least one focus (see paragraphs 0017 and 0018, correspondingly). Those radiation tubes and radiation focuses have somewhat equivalent structures for generating the X-ray beams known in the art without producing any new and unexpected results. 
         Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the radiation focuses (claimed in the copending application) with the radiation tubes (claimed in the current application) without producing any new and unexpected results including all of the remaining limitations of the claims. 
       
          With respect to claim 2, the copending application’s claim 2 claims the tomosynthesis imaging apparatus according to claim 1, wherein focuses of the radiation at the plurality of positions are set so as to be arranged in a linear shape or an arc shape at equal intervals.
        With respect to claim 3, the copending application’s claim 3 claims the tomosynthesis imaging apparatus according to claim 2, wherein at least one of the plurality of first radiation tubes has one focus.
         With respect to claim 4, the copending application’s claim 4 claims the tomosynthesis imaging apparatus according to claim 2, wherein at least one of the plurality of first radiation tubes has a plurality of the focuses.

         This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

6.         Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.        The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 5-16, the most relevant prior art, Wang et al. (US PAP 2016/0256128 A1) fail to teach or make obvious all of the limitations of the base claim and any intervening claims.
Conclusion

8.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
           Koishi (US PAP 2013/0208852 A1; see Abstract; paragraphs 0018, 0099 and 0108); Hoering (US PAP 2016/0007943 A1; see abstract; paragraphs 0009, 0019, 0020, 0033, 0039, 0042; claims 1 and 10) and Jing et al. (US PAP 2007/0036265 A1; see paragraphs 0052-0053) teach the systems and methods operating in combo mode; wherein tomosynthesis scan occurs after the mammogram, the system can use the mammogram exposure data to estimate the tomosynthesis exposure techniques. If the tomosynthesis scan is done at the same kVp as the digital mammogram, then the automatic exposure control (AEC) information from the mammogram can be used to determine the tomosynthesis exposure values. In general, the tomosynthesis scans are performed at a different kVp from the digital mammogram. In this case, the system can still estimate the correct tube current mAs for each of the tomosynthesis images. This can be done through a lookup table means. The compressed breast thickness and some combination of the mammogram's kVp, mAs, and detector counts are used as lookup indices in a lookup table that outputs the tomo's kVp and mAs for each of the exposures. The look-up table can be generated in a manner known in the art by testing exposures using different x-ray thicknesses phantoms and different kVp and mAs, and observing resulting x-ray images.

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884 
                                                                                                                                                                                                       /I.K./   April 2, 2021